          Case 1:19-cr-00066-LTS Document 32 Filed 01/04/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                            Case No. 01:19crim66-01 (LTS)
                                                             USM #86526-054                  .
              v.                                            ORDER ON MOTION FOR
                                                            SENTENCE REDUCTION UNDER
                                                            18 U.S.C. § 3582(c)(1)(A)
ANGEL REYES.                                                (COMPASSIONATE RELEASE)


       Upon motion of ☐
                      X the defendant ☐ the Director of the Bureau of Prisons for a reduction

in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

Commission,

IT IS ORDERED that the motion is:

☐
X GRANTED for the reasons stated in the Memorandum Order filed herewith.

       ☐ The defendant’s previously imposed sentence of imprisonment of _______________

is reduced to _____________________. If this sentence is less than the amount of time the

defendant already served, the sentence is reduced to a time served; or

       ☐
       X Time served.

       If the defendant’s sentence is reduced to time served:

               ☐
               X This order is stayed for up to fourteen days, for the verification of the

                      defendant’s residence and/or establishment of a release plan, to make

                      appropriate travel arrangements, and to ensure the defendant’s safe

                      release. The defendant shall be released as soon as a residential treatment

                      program is verified, a release plan is established, appropriate travel

                      arrangements are made,
    Case 1:19-cr-00066-LTS Document 32 Filed 01/04/21 Page 2 of 4




                and it is safe for the defendant to travel. The BOP is requested to

                keep the defendant at MDC pending release for admission to the

                residential treatment facility. There shall be no delay in ensuring

                travel arrangements are made. If more than fourteen days are needed

                to    make     appropriate       travel   arrangements   and     ensure the

                defendant’s safe release, the parties shall immediately notify the court and

                show cause why the stay should be extended; or

         ☐      There being a verified residence and an appropriate release plan in place,

                this order is stayed for up to fourteen days to make appropriate travel

                arrangements and to ensure the defendant’s safe release. The defendant

                shall be released as soon as appropriate travel arrangements are made and

                it is safe for the defendant to travel. There shall be no delay in ensuring

                travel arrangements are made. If more than fourteen days are needed to

                make appropriate travel arrangements and ensure the defendant’s safe

                release, then the parties shall immediately notify the court and show

                cause why the stay should be extended.
☐ The defendant must provide the complete address where the defendant will reside

   upon release to the probation office in the district where they will be released because it

   was not included in the motion for sentence reduction.

☐ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of
X
 ☐ probation or ☐
                X supervised release of ___
                                         4 months (not to exceed the unserved portion
 of the original term of imprisonment).
         ☐ The defendant’s previously imposed conditions of supervised release apply to
         the “special term” of supervision; or

         ☐
         X The conditions of the “special term” of supervision are as follows:


                                          2
          Case 1:19-cr-00066-LTS Document 32 Filed 01/04/21 Page 3 of 4




                  The defendant must participate in a residential substance abuse
                  treatment program approved by the Probation Office, and the
                  previously-imposed conditions of supervised release will also apply.

                   _________________________________________________________________

                  _________________________________________________________________

                _
       ☐ The defendant’s previously imposed conditions of supervised release are unchanged.
       X

       ☐ The defendant’s previously imposed conditions of supervised release are modified as
       follows:




☐ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before _________________, along with all Bureau of

Prisons records (medical, institutional, administrative) relevant to this motion.

☐ DENIED after complete review of the motion on the merits.

       ☐ FACTORS CONSIDERED (Optional)




                                                 3
          Case 1:19-cr-00066-LTS Document 32 Filed 01/04/21 Page 4 of 4




☐ DENIED WITHOUT PREJUDICE because the defendant has not exhausted all administrative

remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt of the

defendant’s request by the warden of the defendant’s facility.

IT IS SO ORDERED.

Dated: January 4, 2021

                                                            /s/ Laura Taylor Swain .
                                                         LAURA TAYLOR SWAIN
                                                    UNITED STATES DISTRICT JUDGE




                                                4
